*862MEMORANDUM *
Eileen Misrahi appeals the district court’s grant of summary judgment in favor of Kaiser Permanente (“Kaiser”). Misrahi claimed that Kaiser, her former employer, violated the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., and that she was entitled to punitive damages. The parties are familiar with the facts of this case, so we do not recount them here.
Because the summary judgment record establishes that she could not, “with or without reasonable accommodation, perform the essential functions” of her position as an occupational therapist, Misrahi was not a “qualified individual with a disability” as defined by the ADA. 42 U.S.C. § 12111(8). Although the accommodations Misrahi proposed would have assisted her in performing many of the job’s essential functions, undisputed facts show that someone other than Misrahi would still have had to perform some other essential job functions. Thus, Misrahi is not entitled to the protection of the ADA. 42 U.S.C. §§ 12111(8), 12112.
The decision of the district court is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Circuit Rule 36-3.